DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 19 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 19 recites “the leg of the plurality of legs and the adjacent leg of the plurality of legs”. There is insufficient antecedent basis for this limitation in the claim. It is believed that “each leg” or “a leg” as recited in Claims 17 and 18 is intended.
Claim 20 recites the limitation "the third" in the third line.  There is insufficient antecedent basis for this limitation in the claim. It is believed the claim intends to recite the ‘third member’.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 11-14 and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sharp (US 6565541).
Sharp discloses a tamper-resistant cap for a medical adapter, the cap comprising: a housing having a closed top end (54), an opposing open bottom end (56), a central axis extending between the top and bottom ends, and a sidewall (52) extending between the top and bottom ends and disposed circumferentially about the central axis. The top end comprises a closed portion adjacent to the central axis, the closed portion configured to obstruct access to a medical adapter coupled to the tamper resistant cap a transition step disposed on an exterior surface of the sidewall between the top and bottom ends as shown below. Sharp also discloses a plurality of first legs that extend from the bottom end of the housing, and a plurality of second legs that extend from the bottom end of the housing, wherein each leg of the plurality of first legs is spaced apart from an adjacent leg of the plurality of first legs by a leg of the plurality of second legs as shown below in the reprinting of Figures 5 and 6. 

    PNG
    media_image1.png
    1196
    2008
    media_image1.png
    Greyscale

Regarding Claim 12, Sharp discloses an exterior surface of the housing has a first cross-sectional width at the bottom end and a second cross-sectional width at the top end different from the first cross-sectional width. 
Regarding Claim 13, Sharp discloses the first cross-sectional width is greater than the second cross-sectional width. 
Regarding Claim 14, Sharp discloses a plurality of ribs disposed on the sidewall and extending from the bottom end to the top end. 
Regarding Claim 17, Sharp discloses each leg of the plurality of legs comprises a member (62) extending radially from an inner surface of each leg of the plurality of legs, the member comprising a ramp surface (64), an engagement surface (66) extending transversely to the ramp surface, and an apex area that transitions between the ramp surface and the engagement surface.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Sharp (US 6565541).
Regarding Claim 15, Sharp discloses ribs, but does not disclose the ribs extend over the transition step. However, one of ordinary skill in the art would recognize and find obvious that the extent of the ribs may be varied as a variation in the optimal placement and positioning of the ribs to ensure a user grips the cap correctly. 
Regarding Claim 16, Sharp discloses ribs are tapered from the first cross-sectional width at the bottom end to the second cross-sectional width at the top end. 
Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over Gardner (US 2013/0030414).
Regarding Claim 1, Gardner discloses a tamper-resistant cap (11 – Figure 11A, 11B) for a medical adapter. The cap comprises a housing having a closed top end, an opposing open bottom end, a central axis extending between the top and bottom ends, and a sidewall extending between the top and bottom ends and disposed circumferentially about the central axis. A transition step (915) is disposed on an exterior surface of the sidewall between the top and bottom ends. Gardner also discloses a first leg and a second leg (917 and 919), each of the first and second legs extending from the bottom end of the housing and spaced apart from each other to form first and second openings (911).
Gardner does not disclose that the first opening has a greater width than the second opening. Rather, Gardner discloses the undercuts/openings (911) allow for the compatibility with Y and T-connector injection sites (Paragraph 0109).
It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to modify the openings in Gardner to have different widths as an obvious variation in the changes in size and shape of the openings that would provide no unexpected results in the operation or function of the cap. 
As discussed in Applicant Specification, Paragraph 0035 of Published Application US 2021/0001108, the opening 220 of a wider width allows the tamper-resistant cap to be coupled to a Y-site having two branches and would allow the branch to extend though the opening (220). Therefore, one having ordinary skill in the art would recognize and find obvious that the relative widths of the openings in Gardner may also be varied for the same reason so long as the functionality of allowing a similar branch to extend though the opening is maintained. 
Regarding Claim 2, Gardner discloses an exterior surface of the housing has a first cross-sectional width at the bottom end and a second cross-sectional width at the top end different from the first cross-sectional width. 
Regarding Claim 3, Gardner discloses the first cross-sectional width is greater than the second cross-sectional width.
Regarding Claim 4, Gardner discloses a plurality of ribs (941) disposed on the sidewall and extending from the bottom end to the top end.  
Regarding Claim 5, Gardner discloses the ribs extend over the transition step. 
Regarding Claim 6, while Gardner does not disclose the ribs are tapered from the first cross-sectional width at the bottom end to the second cross-sectional width at the top end, the relative shape of the ribs may be varied by one having ordinary skill in the art as an aesthetic variation and would provide only predictable results.
Regarding Claim 7, Gardner discloses the first opening is formed between the first and second legs and the bottom end of the housing.
Regarding Claim 8, Gardner discloses each of the first and second legs comprise a member extending radially from an inner surface of each leg of the first and second legs, the member comprising a ramp surface, an engagement surface extending transversely to the ramp surface, and an apex area that transitions between the ramp surface and the engagement surface. The same structure locking structure in the embodiment of Figures 11A-11B is better shown in the discussion of the annular retention protrusion 526 in Paragraph 0098 and Figures 7A-7C. 
Regarding Claim 9, Gardner discloses the first leg comprises a first member and the second leg comprises a second member, and wherein a portion of the first opening is formed between the first and second members.
Claims 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Sharp (US 6565541) as applied to claim 11 above, and further in view of Gardner (US 6565541).
Regarding Claim 18, Sharp discloses the limitations of Claim 11 as discussed above. While Sharp discloses the plurality of legs are spaced apart by four slot openings (68), Sharp does not disclose these openings have a first and second distances. 
Gardner discloses a similar cap in the embodiment of Figures 11A-B where the openings are configured to have different widths. Sharp and Gardner are analogous inventions in the art of medical caps having legs separated by distances. 
It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to modify the slots of Sharp to have varying widths as disclosed in Gardner in order to engage a Y connector and a T connector injection site (Paragraph 0010). 
Regarding Claim 19, both Sharp and Gardner disclose a leg of the plurality of legs comprises a first member and an adjacent leg of the plurality of legs comprises a second member, and wherein a portion of the first opening is formed between the first and second members.
Regarding Claim 20, both Sharp and Gardner discloses a third leg comprising an similar third latching member and an opening is formed between the third member and any of the first and second members. 
Allowable Subject Matter
Claim 10 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 10 recites the first leg comprises a third member and the second leg comprises a fourth member, and wherein a portion of the second opening is formed between the third and fourth members as shown in cross section in Figure 5. Two members on each of the first and second legs appears to be novel in the art. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GIDEON R. WEINERTH whose telephone number is (571)270-5121. The examiner can normally be reached Monday-Friday 10AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Greg Pickett can be reached on (571) 272-4560. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GIDEON R WEINERTH/Examiner, Art Unit 3736